Name: Council Decision 2014/205/CFSP of 10 April 2014 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2014-04-12

 12.4.2014 EN Official Journal of the European Union L 109/25 COUNCIL DECISION 2014/205/CFSP of 10 April 2014 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 12 April 2011, the Council adopted Decision 2011/235/CFSP (1). (2) On the basis of a review of Decision 2011/235/CFSP, the restrictive measures should be renewed until 13 April 2015. (3) The entries concerning certain persons included in Annex to Decision 2011/235/CFSP should be updated. (4) Decision 2011/235/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(2) of Decision 2011/235/CFSP is replaced by the following: 2. This Decision shall apply until 13 April 2015. It shall be kept under constant review. It shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 The Annex to Decision 2011/235/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 April 2014. For the Council The President D. KOURKOULAS (1) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX The entries for the persons listed below shall replace the entries for them set out in the Annex to Decision 2011/235/CFSP: Persons Name Identifying information Reasons Date of listing 1. RAJABZADEH Azizollah Head of Tehran Disaster Mitigation Organization (TDMO). Former Head of Tehran Police (until January 2010). As Commander of the Law Enforcement Forces in the Greater Tehran, Azizollah Rajabzadeh is the highest ranking accused in the case of abuses in Kahrizak Detention Center. 2. DORRI- NADJAFABADI Ghorban-Ali POB: Najafabad (Iran)  DOB: 1945 Member of the Expediency Council and also representative of the Supreme Leader in Markazi (Central) Province. Former Prosecutor General of Iran until September 2009 (former Intelligence minister under Khatami presidency). As Prosecutor General of Iran, he ordered and supervised the show trials following the first post-election protests, where the accused were denied their rights, and an attorney. He also carries responsibility for the Kahrizak abuses. 3. MORTAZAVI Said POB: Meybod, Yazd (Iran)  DOB: 1967 Former Head of Iran's Anti-smuggling Task Force, former Prosecutor general of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for the detention of hundreds of activists, journalists and students. He was suspended from office in August 2010 after an investigation by the Iranian judiciary of his role in the deaths of three men detained on his orders following the election. 4. ZARGAR Ahmad Head of the Organization for the Preservation of Morality. Former judge, Tehran Appeals Court, branch 36. He confirmed long-term jail warrants and death warrants against protesters. 5. ABBASZADEH-MESHKINI, Mahmoud Governor of Ilam Province. Former Interior Ministry's political director. As Head of the Article 10 Committee of the Law on Activities of Political Parties and Groups he was in charge of authorising demonstrations and other public events and registering political parties. In 2010, he suspended the activities of two reformist political parties linked to Mousavi  the Islamic Iran Participation Front and the Islamic Revolution Mujahedeen Organization. From 2009 onwards he has consistently and continuously prohibited all non-governmental gatherings, therefore denying a constitutional right to protest and leading to many arrests of peaceful demonstrators in contravention of the right to freedom of assembly. He also denied in 2009 the opposition a permit for a ceremony to mourn people killed in protests over the Presidential elections. 10.10.2011 6. FIRUZABADI Maj-Gen Dr Seyyed Hasan (Aka: FIRUZABADI Maj-Gen Dr Seyed Hassan; FIROUZABADI Maj-Gen Dr Seyyed Hasan; FIROUZABADI Maj-Gen Dr Seyed Hassan) POB: Mashad DOB: 3.2.1951 As Chief of Staff of Iran's Armed Forces, he is the highest military commander responsible for directing all military divisions and policies, including the Islamic Revolutionary Guards Corps (IRGC) and police. Forces under his formal chain of command brutally suppressed peaceful protestors and perpetrated mass detentions. Also member of the Supreme National Security Council (SNSC) and the Expediency Council. 10.10.2011 7. JOKAR Mohammad Saleh Since 2011 parliamentary deputy for Yazd Province. Former Commander of Student Basij Forces. In the capacity of Commander of Student Basij Forces he was actively involved in suppressing protests in schools and universities and extra-judicial detention of activists and journalists. 10.10.2011 8. SALARKIA Mahmoud Director of Tehran Football Club Persepolis Head of the Petrol and Transport commission of the City of Tehran. Deputy to the Prosecutor-General of Tehran for Prison Affairs during the crackdown of 2009. As Deputy to the Prosecutor-General of Tehran for Prison Affairs he was directly responsible for many of the arrest warrants against innocent, peaceful protesters and activists. Many reports from human rights defenders show that virtually all those arrested are, on his instruction, held incommunicado without access to their lawyer or families, and without charge, for varying lengths of time, often in conditions amounting to enforced disappearance. Their families are often not notified of the arrest. 10.10.2011 9. SOURI Hojatollah Parliamentary deputy for Lorestan Province. Member of the Parliamentary Commission for Foreign and Security Policy. Former head of Evin prison. As head of Evin prison during 2009, he was responsible for severe human rights abuses in this prison during his time in office, such as beatings, and mental and sexual abuse. According to consistent information from different sources, torture is a common practice in Evin prison. In Ward 209, many activists are being held for their peaceful activities in opposition to the ruling government. 10.10.2011 10. TALA Hossein (Aka: TALA Hosseyn) Deputy Governor-General (Farmandar) of Tehran Province until September 2010, in particular responsible for the intervention of police forces and therefore for the repression of demonstrations. He received a prize in December 2010 for his role in the post-election repression. 10.10.2011 11. TAMADDON Morteza (Aka: TAMADON Morteza) POB: Shahr Kord-Isfahan DOB: 1959 Former Governor- General of Tehran Province, and head of Tehran provincial Public Security Council, member of the IRGC. In his capacity as governor and head of Tehran provincial Public Security Council, he was bearing overall responsibility for all repressive activities, including cracking down on political protests in June 2009. He is known for being personally involved in the harassing of opposition leaders Karroubi and Moussavi. 10.10.2011 12. BAKHTIARI Seyyed Morteza POB: Mashad (Iran) DOB: 1952 Former Minister of Justice (2009-2013), former Isfahan governor-general and director of the State Prisons Organisation (until June 2004). As Minister of Justice, he played a key role in threatening and harassing the Iranian diaspora by announcing the establishment of a special court to deal specifically with Iranians who live outside the country. With the Tehran Prosecutor's assistance, two branches of the courts of first instance and appeal courts and several branches of the magistrate courts will be assigned to deal with expatriate affairs. 10.10.2011 13. HOSSEINI Dr Mohammad (Aka: HOSSEYNI, Dr Seyyed Mohammad; Seyed, Sayyed and Sayyid) POB: Rafsanjan, Kerman DOB: 1961 Former Minister of Culture and Islamic Guidance (2009-2013). Ex-IRGC, he was complicit in the repression of journalists. 10.10.2011 14. MOSLEHI Heydar (Aka: MOSLEHI Heidar; MOSLEHI Haidar) POB: Isfahan (Iran) DOB: 1956 Former Minister of Intelligence (2009-2013). Under his leadership, the Ministry of Intelligence has continued the practices of widespread arbitrary detention and persecution of protesters and dissidents. The Ministry of Intelligence continues to run Ward 209 of Evin Prison, where many activists are being held on account of their peaceful activities in opposition to the government in power. Interrogators from the Ministry of Intelligence have subjected prisoners in Ward 209 to beatings and mental and sexual abuse. As former Minister of Intelligence, Moslehi bears responsibility for abuse during his time in office. 10.10.2011 15. TAGHIPOUR Reza POB: Maragheh (Iran) DOB: 1957 Member of the City Council of Teheran. Former Minister for Information and Communications (2009-2012). As Minister for Information, he was one of the top officials in charge of censorship and control of internet activities and also all types of communications (in particular mobile phones). During interrogations of political detainees, the interrogators make use of the detainees' personal data, mail and communications. On several occasions following the last presidential election and during street demonstrations, mobile lines and text messaging were blocked, satellite TV channels were jammed and the internet locally suspended or at least slowed down. 23.3.2012 16. EMADI, Hamid Reza (aka: Hamidreza Emadi) Date of Birth: appr. 1973 Place of Birth: Hamedan Place of residence: Tehran Place of work: Press TV HQ, Tehran Press TV Newsroom Director. Former Press TV Senior Producer. Responsible for producing and broadcasting the forced confessions of detainees, including journalists, political activists, persons belonging to Kurdish and Arab minorities, violating internationally recognised rights to a fair trial and due process. Independent broadcast regulator OFCOM fined Press TV in the UK GBP 100 000 for broadcasting the forced confession of Iranian-Canadian journalist and film-maker Maziar Bahari in 2011, which was filmed in prison whilst Bahari was under duress. NGOs have reported further instances of forced televised confessions by Press TV. Emadi is therefore associated with violating the right to due process and fair trial. 12.3.2013